DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-4, 6, and 7 of the Amendment filed on 13 September 2022. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “data processing apparats” of claims 1-4 constitutes a machine under 35 USC 101, the “data processing method” of independent claim 6 constitutes a process under the statute, and the “non-transitory computer-readable recording medium” of independent claim 7 constitutes a manufacture under the statute. Accordingly, claims 1-4, 6, and 7 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Amendment as an example, the claim recites the following abstract idea limitations:
“Calculate an effect for each of a plurality of data groups associated with a predetermined step of a manufacturing process executed in a manufacturing apparatus, the effect being a difference in state before and after execution of the predetermined step specified by each of the plurality of data groups in the manufacturing apparatus.”
“Group the plurality of data groups distributed in a feature space using the effect as a division index such that the feature space is divided into a plurality of regions in each of which at least one data group having the same effect is included.”
“Calculate an analysis result that specifies each of the plurality of regions based on at least one data group included in each of the plurality of regions.”
“Generate at least one model for each of the plurality of regions, the at least one model is configured to output an effect due to the predetermined step specified by a data group included in each of the plurality of regions.”
“Acquire a new data group associated with the predetermined step.”
“Determine one region, among the plurality of regions, into which the new data group is classified based on the analysis result.”
“Perform a simulation processing for the new data group by using a model, which is in association with the one region, among a plurality of models.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as managing personal behavior in the form of following rules or instructions (e.g., the steps of claim 1 listed above reading like a workflow for an individual to perform). (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “acquiring”), evaluation (see, e.g., the claimed “calculating an effect,” “grouping,” “calculating an analysis,” and “performing”), and judgment (see, e.g., the claimed “determining”), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Amendment as an example, the claim recites the following additional element limitations:
“A data processing apparatus comprising: at least one storage: and at least one processor coupled to the at least one storage; wherein the at least one processor is configured to” perform the steps listed above.
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretation in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, selecting a particular generic function for computer hardware to perform from within a range of functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); transformation of an intangible concept such as a mental judgment, which is not likely to provide significantly more (see MPEP 2106.05(c)); storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, and requiring the use of software to tailor information and provide it to the user on a generic computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); and specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Regarding claims 2-4, the claims depend from independent claim 1. Each of the dependent claims recites abstract idea elements similar to those identified in the rejection of claim 1. For example, claim 2 recites an additional step that falls under the certain methods of organizing human activity and mental processes groupings of abstract ideas for the same reasons as claim 1; and claims 3 and 4 each recite additional aspects of elements introduced in claim 1, and such recitations fall under the certain methods of organizing human activity and mental processes groupings of abstract ideas for the same reasons as claim 1. Claims 2-4 are, therefore, also rejected under 35 USC 101 as ineligible for patenting.
	Regarding independent claims 6 and 7, while the claims are of different scope relative to independent claim 1, the claims recite limitations similar to the limitations recited by claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claims 6 and 7 as patent ineligible. Claims 6 and 7 are, therefore, also rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2015/0012255 A1 to Li (“Li”), in view of Kumar et al. “Fast and accurate lithography simulation using cluster analysis in resist model building.” Journal of Micro/Nanolithography, MEMS, and MOEMS 14.2 (2015): 023506. (“Kumar”).
Regarding independent claim 1, Li discloses the following limitations:
“A data processing apparatus comprising: at least one storage: and at least one processor coupled to the at least one storage; wherein the at least one processor is configured to” perform steps listed below. Li discloses, “[t]he system 200 may be implemented by a computing system. FIG. 3 illustrates example computing systems that can run the method shown in FIG. 1. These computing systems may include, but are not limited to: a parallel computing system 300 including at least one processor 355 and at least one memory device 370.” (Li, para. [0015].) The system, memory device, and processor, in Li, read on the claimed “data processing apparatus,” “storage,” and “processor,” respectively.
“… calculate an effect for each of a plurality of data groups associated with a predetermined step of a manufacturing process executed in a manufacturing apparatus, the effect being a difference in state before and after execution of the predetermined step specified by each of the plurality of data groups in the manufacturing apparatus.” Li discloses, “[a]t 130-140 shown in FIG. 1, a clustering analysis component 210 of FIG. 2 groups the received trace data, the received process variables data, the received metrology data as one or more clusters.” (Li, para. [0017].) Li also discloses, “[a]t 160 shown in FIG. 1, the dynamic clustering analysis component 265 receives a data stream 205 shown in FIG. 2, which includes, but is not limited to: the newly collected trace data, metrology data and process variable data stored in the storage device 190 shown in FIG. 1. In one embodiment, the data stream 205 may include, but is not limited to: trace data, process variables data, and metrology data which are currently provided from sensors on the semiconductor manufacturing process or from measurements of newly manufactured semiconductor product(s). The dynamic clustering analysis component 265 runs a dynamic clustering analysis on the data stream 205 as shown in FIG. 2.” Li also discloses, “[a]t 165-170, the change detection component 270 shown in FIG. 2 detects, based on the run dynamic clustering analysis, a first-type cluster, a second-type and a third-type cluster of the current data stream 105. The first-type cluster includes, but is not limited to: at least one cluster being phased out after the grouping at 130. The second-type cluster includes, but is not limited to: at least one new cluster emerged after the grouping at 130. The third-type cluster includes, but is not limited to: at least one existing cluster including one or more changes in the probability distribution of underlying data (i.e., the current data stream 105 and the future data stream 110), in which the one or more changes are larger than a pre-determined threshold.” Determining changes in the probability distribution of the current data stream and the future data stream (data streams including trace data, variables data, and metrology data), in Li, reads on the claimed “calculate an effect for each of a plurality of data groups associated with a predetermined step of a manufacturing process executed in a manufacturing apparatus, the effect being a difference in state before and after execution of the predetermined step specified by each of the plurality of data groups in the manufacturing apparatus,” wherein: the changes in the probability distribution, in Li, read on the claimed “effect;” the data streams, in Li, read on the claimed “data groups;” any part of the manufacturing process, in Li, reads on the claimed “predetermined step,” the changes in the probability distribution, in Li, read on the claimed “effect being a difference in state;” the timing of the current data stream, in Li, reads on the claimed “state before … execution of the predetermined step;” the timing of the future data stream, in Li, reads on the claimed “state … after execution of the predetermined step;” and the data streams being compared to determine the change, in Li, reads on the claimed “specified by each of the plurality of data groups in the manufacturing process.”
Kumar teaches limitations below of independent claim 1 that do not appear to be explicitly disclosed in their entirety by Li:
“… group the plurality of data groups distributed in a feature space using the effect as a division index such that the feature space is divided into a plurality of regions in each of which at least one data group having the same effect is included.” Li discloses, “the clustering analysis component 210 clusters the received trace data, the received process variables data, the received metrology data.” (Li, para. [0017].) Li, in FIGS. 1 and 2 (but mainly in FIG. 1), shows changes in data resulting in changes to the clusters, with the changes to the clusters being fed back into the initial grouping of data into clusters, that reads on the claimed “group the plurality of data groups … using the effect as a division index.” Kumar teaches, “Fig. 3 Three different clusters in a two-dimensional (2-D) distribution of hypothetical data. Variables V1 and V2 are the attributes of the data.” (Kumar, p. 023506-3.) Kumar also teaches, “Fig. 5(a) which shows the 2-D distribution of a test dataset with 37 points. This test dataset has two clusters.” (Kumar, p. 023506-4.) Kumar also teaches, “Fig. 6 Schematic showing the way the data points are distributed to different clusters. The data points will join the cluster having least distance (D1 or D2) from the center points (C1 and C2) of each cluster.” (Kumar, p. 023506-4.) The depictions of data points in graphs, in Kumar, when applied to the clustering, in Li, teaches the claimed “data groups distributed in a feature space.” The clustering based on distances and center points, in Kumar, when applied to the clustering, in Li, reads on the claimed “such that the feature space is divided into a plurality of regions in each of which at least one data group having the same effect is included.”
“… calculate an analysis result that specifies each of the plurality of regions based on at least one data group included in each of the plurality of regions.” Kumar teaches the designation of clusters based on data points, center points, and distances therebetween (see p. 023506-4, Fig. 6), wherein the determining and designating of the clusters, in Kumar, when applied to the clustering in Li, reads on the claimed “calculate an analysis result that specifies each of the plurality of regions based on at least one data group included in each of the plurality of regions.”
“… generate at least one model for each of the plurality of regions, the at least one model is configured to output an effect due to the predetermined step specified by a data group included in each of the plurality of regions.” Li discloses, “[a]t 145 shown in FIG. 1, a performance model component 215 of FIG. 2 creates, based on the received trace data, the received process variables data and the received metrology data, a performance model of the semiconductor manufacturing process.” (Li, para. [0018].) The creating of performance models, in Li, reads on the claimed “generate at least one model.” Kumar teaches, “Fig. 4 A schematic showing the proposed approach for the resist model building,” wherein each cluster has an associated model (noting how “Samples in cluster K” give rise to “Build model for cluster K”). (Kumar, p. 023506-3.) The association between the clusters and models, in Kumar, when applied to the clustering and models, in Li, reads on the claimed “generate at least one model for each of the plurality of regions.” Li also discloses, “[r]eturning to FIG. 1, at 150, a performance prediction component 245 shown in FIG. 2 predicts future metrics (i.e., future value of the received metrology data) of the products from the semiconductor manufacturing process.” (Li, para. [0021].) Operation of the performance prediction component to provide future metrics associated with performing the manufacturing processes, in Li, reads on the claimed “the at least one model is configured to output an effect due to the predetermined step.” Performance of manufacturing processes to generate the trace data, process variable data, and/or metrology data, in Li, reads on the claimed “the predetermined step specified by a data group.” Kumar teaches data points being clustered in various graph regions (see Fig. 3, Fig. 5, and/or Fig. 6), which reads on the claimed “data group included in each of the plurality of regions.”
“… acquire a new data group associated with the predetermined step.” Li discloses, “[w]hen newly collected trace data, metrology data and process variables data 105 are available.” (Li, para. [0024].) The collecting of new data as a result of performing manufacturing processes, in Li, reads on the claimed “acquire a new data group associated with the predetermined step.”
“… determine one region, among the plurality of regions, into which the new data group is classified based on the analysis result.” The identifying of clusters in which to place data points, in Kumar (see Fig. 3, Fig. 5, and Fig. 6), when applied to the clustering of data, in Li (see FIGS. 1 and 2), reads on the claimed “determine one region, among the plurality of regions, into which the new data group is classified based on the analysis result.”
“… perform a simulation processing for the new data group by using a model, which is in association with the one region, among a plurality of models.” The performance of predictions using performance models built based on data clustering, in Li (see FIG. 1), reads on the claimed “perform a simulation processing for the new data group by using a model.” The use of performance models and updated models, in Li (see FIGS. 1 and 2), reads on the claimed “using a model … among a plurality of models.” Additionally or alternatively, the inclusion of Gaussian Process Model and a Dynamic Linear Model, in Li (see para. [0021], and FIG. 2), and any other models, in Li (see paras. [0002], [0003]), reads on the claimed “a model, which is in association with the one region, among a plurality of models.” Additionally or alternatively, models being associated with clustered data points, in Kumar (see Figs. 4 and 6), reads on the claimed “a model, which is in association with the one region, among a plurality of models.”
Kumar teaches simulation using cluster analysis (see Abstract), similar to the claimed invention and to Li. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included, in the general clustering and modelling steps, of Li, the clustering and modelling aspects of Kumar, including the clustering in regions and regions having their own respective models, of Kumar, as the clustering and modelling, in Kumar, address problems associated with known types of clustering, as taught by Kumar (see Section 3.1, pp. 023506-3 and 023506-4).
Regarding claim 2, the combination of Li and Kumar teaches the following limitations:
“The data processing apparatus of claim 1, wherein the at least one processor is further configured to select one model as the model in association with the one region among the plurality of models based on predetermined selection indices.” Li discloses, “[a]t 175, the model update component 275 updates the performance model created at 145 when the significant change is detected in the clusters 220-230 of the data streams 105-110.” (Li, para. [0030].) Using an updated model, instead of a prior model, as the performance model for the clusters, in Li, reads on the claimed “select one model as the model in association with the one region among the plurality of models.” Implementing the updated model as the performance model, based on the determination of a significant change, in Li, reads on the claimed “select one model … based on predetermined selection indices.” Additionally or alternatively, Li discloses, “if the performance model component 215 captures the nonlinearity characteristic in the semiconductor manufacturing process, the performance prediction component 245 utilizes the performance model, e.g., Gaussian Process Model, which can handle the nonlinearity characteristic in order to predict performance (e.g., throughput, yield rate, etc.) of the semiconductor manufacturing process. If the performance model component 215 captures linearity characteristic in the semiconductor manufacturing process, the performance prediction component 245 utilizes the performance model, e.g., Dynamic Linear Model, etc., which can handle the linearity characteristic in order to predict performance of the semiconductor manufacturing process.” (Li, para. [0021].) Selecting either the GPM or the DLM for the clusters, based on the capturing of either a nonlinearity characteristic or a linearity characteristic, in Li, reads on the claimed “select one model as the model in association with the one region among the plurality of models based on predetermined selection indices.”
Regarding claim 3, the combination of Li and Kumar teaches the following limitations:
“The data processing apparatus of claim 2, wherein the selection indices include a prediction result obtained by predicting any of a state of the manufacturing apparatus, an internal atmosphere of the manufacturing apparatus, and a time-dependent change in a processing target when the predetermined step is executed.” Li discloses, “if the performance model component 215 captures the nonlinearity characteristic in the semiconductor manufacturing process, the performance prediction component 245 utilizes the performance model, e.g., Gaussian Process Model, which can handle the nonlinearity characteristic in order to predict performance (e.g., throughput, yield rate, etc.) of the semiconductor manufacturing process. If the performance model component 215 captures linearity characteristic in the semiconductor manufacturing process, the performance prediction component 245 utilizes the performance model, e.g., Dynamic Linear Model, etc., which can handle the linearity characteristic in order to predict performance of the semiconductor manufacturing process.” (Li, para. [0021].) Li also discloses, “[w]ith newly collected trace data and process variable data X* 105, predicted values of future target variable (e.g., metrology data, throughput data or yield rate data) can be calculated as y=f(X*), where y is a vector of the predicted values. When values of y*, newly collected metrology data, throughput data, or yield rate data, are available, the performance prediction component 245 compares y and values of y*.” (Li, para. [0022].) Li also discloses, “[r]eturning to FIG. 1, at 180, the difference between y* and y is fed back 240 to a control system 250 (FIG. 2), e.g., in real-time or off-line, in order to meet a corresponding product specification and enhance the yield rate, e.g., by adjusting values of controllable factors (i.e., process variables) of corresponding semiconductor manufacturing tool or process 235. This adjustment may result in future data 110, e.g., future process variables data, future metrology data, future trace data, e.g., by applying this adjustment to the corresponding semiconductor manufacturing tool or process 235.” (Li, para. [0023].) Building and selecting between the GPM (for nonlinearity characteristics) and the DLM (for linearity characteristics) based on comparing a vector of previously predicted values to new data concerning throughput or yield rate, in Li, reads on the claimed “wherein the selection indices include a prediction result obtained by predicting … a state of the manufacturing apparatus.”
Regarding claim 4, the combination of Li and Kumar teaches the following limitations:
“The data processing apparatus of claim 2, wherein the selection indices include a determination result obtained by determining any of a type of the manufacturing apparatus, and a position within the manufacturing apparatus at which the difference in state is measured when the predetermined step is executed.” See the passages of Li that have been cited in the rejection of claim 3. Building and selecting between the GPM and the DLM (see FIG. 1) based adjusting specific semiconductor manufacturing tools or processes, resulting in future data that is fed back into the model building and selecting process (see FIG. 1.), in Li, reads on the claimed “wherein the selection indices include a determination result obtained by determining … a type of the manufacturing apparatus.”
Regarding independent claims 6 and 7, while the claims are of different scope relative to independent claim 1, the claims recite limitations similar to the limitations recited by claim 1. As such, the rejection rationales applied in the rejection of claim 1 also apply against claims 6 and 7. Claims 6 and 7 are, therefore, rejected as obvious under 35 USC 103 in view of the combination of Li and Kumar.

Response to Arguments
	On pp. 7-11 of the Amendment, the applicant argues for reconsideration and withdrawal of the 35 USC 103 rejection of the pending claims based on the combination of the cited Li and Kumar references. In particular, the applicant highlights the following limitation of the pending claims, “group the plurality of data groups distributed in a feature space using the effect as a division index such that the feature space is divided into a plurality of regions in each of which at least one data group having the same effect is included.” (Amendment, p. 10.) The applicant asserts, “Li, however, only discloses that trace data, process variable data and metrology data are clustered through an algorithm such as GMM or NDPM, not according to the ‘effect’ of the process in association with the above data groups as in amended Claim 1.” (Amendment, p. 10.) Also, “none of the trace data, the process variable data, and the metrology data contain or imply the ‘effect’ of execution of the process. As such, according to Li’s cluster method, data groups with different effects may belong to one cluster, or data groups with the same effect may belong to different clusters. Therefore, even if assuming arguendo that Li teaches that the above data is to be clustered using an algorithm such as GMM or NDPM, it cannot be clustered based on the effect as in amended Claim 1.” (Amendment, p. 10.)
	The examiner finds the applicant’s arguments, from the paragraph above, unpersuasive. While the applicant’s description of Li is generally accurate, it fails to account for additional features disclosed by Li that read on the claim limitations at issue. For example, amended claim 1 states the following regarding the claimed “effect”: “the effect being a difference in state before and after execution of the predetermined step specified by each of the plurality of data groups in the manufacturing apparatus.” While the initial round of clustering, in Li, may not read on the claimed “effect,” further rounds of clustering, in Li, read on the claimed “effect.” See, for example, FIG. 1 of Li, which shows dynamic clustering analysis leading to a determination that clusters are dying out or emerging, and that determination leading once again to grouping data into clusters. That subsequent grouping into clusters, based on changes to earlier established clusters that resulted from new data, reads on the claimed “group” step, except for the “feature space” and “plurality of regions” aspects taught by Kumar. For at least this reason, the rejection under 35 USC 103, based on the combination of Li and Kumar, is being maintained.
	Additionally, the applicant argues, “Kumar merely discloses a method of clustering samples using a conventional clustering algorithm (e.g., K-means/fuzzy C-means algorithm) or a clustering algorithm based on a density peak, and fails to disclose or suggest clustering (or classifying) samples based on the effect corresponding to the sample.” (Amendment, pp. 10 and 11.) According to the applicant, “the claimed subject matter has a technical effect of making the density of the data groups in the feature space uniform by clustering the data groups based on the effect (paragraph [0109] of the present application). On the other hand, Kumar clusters samples based on the density of the samples, and such clustering is greatly affected by the change in sample density in the feature region.” (Amendment, p. 11.) Based on this, the applicant asserts that Kumar fails to disclose or suggest the “group” step of amended claim 1. (Amendment, p. 11.)
	The examiner finds the applicant’s arguments, from the paragraph above, unpersuasive. Kumar is cited primarily as a teaching of what clustering can entail, because the details of the clustering performed in Li are not provided by Li. Specifically, the examiner does not rely on Li to teach the bulk of the claimed “group” step (because Li plays that role), and instead, the examiner relies on Kumar to show what a “feature space” and related “plurality of regions” would look like. The limited modification of Li based on such aspects of Kumar reads on the claimed “group” step. For at least this additional reason, the rejection under 35 USC 103, based on the combination of Li and Kumar, is being maintained.
	On pp. 11-14 of the Amendment, the applicant argues for reconsideration and withdrawal of the 35 USC 101 rejection of the pending claims. More specifically, the applicant argues, in connection with Step 2A of the eligibility analysis, “amended Claim 1 is an apparatus that classifies data groups based on effects corresponding to regions corresponding to data groups. As such, the amended Claim 1 is clearly distinguished from the conventional data-based modeling methods (e.g., Li, Kumar) by including a feature of grouping (or clustering) of data based on effects. Thus, amended Claim 1 does not preempt abstract ideas, laws of nature, or natural phenomena in the field of data-based modeling. Therefore, amended claim 1 does not directed to a judicial exception.” (Amendment, p. 12.)
	The examiner finds the applicant’s arguments, from the paragraph above, unpersuasive. “[w]hile preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility,” and “[i]nstead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B).” (MPEP 2106.04.) Performing the multi-step eligibility analysis, as explained in the 35 USC 101 section above, results in the pending claims failing to meet the criteria of Step 2A of the eligibility analysis. For at least these reasons, the 35 USC 101 rejection of the pending claims is being maintained.
	Additionally, the applicant argues, “[i]n amended Claim 1, as the data groups are grouped based on effects, the density of the data groups in the feature space can be uniform, and data groups in various regions of the feature spaced can be treated equally. This makes it possible to evenly handle data groups in various regions of the feature space … . This technical advantage is difficult to predict from the conventional data clustering method, and thus, it is not in line with the intent 35 USC 101 to prevent the invention of amended Claim 1 from being protected by a patent.” (Amendment, p. 12.)
	The examiner finds the applicant’s arguments, from the paragraph above, unpersuasive. It is unclear where the applicant’s arguments apply with respect to the multi-step eligibility analysis set forth by MPEP 2106. It appears that the applicant’s arguments are based on a view of the claimed invention, or technical advantages allegedly stemming therefrom, being unpredicted/unpredictable. Such a view is contradicted by at least the cited Li and Kumar references, which indicate that the claimed invention is known (or at least predictable). Further, unpredictability does not appear to be sufficient grounds to warrant a finding of eligibility in Step 2A of the eligibility analysis. For at least these additional reasons, the 35 USC 101 rejection of the pending claims is being maintained.
	The applicant also argues, “[s]ince the step of calculating the effect for the plurality of data groups, the step of grouping the data groups into different regions based on the effect, etc. in amended Claim 1, are performed by the processor, it is hard to see those steps as managing personal behavior or relationships or interactions between people.” (Amendment, pp. 12 and 13.) The applicant adds, “in amended Claim 1, the effect corresponding to the data group means a state change when a step corresponding to the data group is executed in the manufacturing apparatus, and the state change is information that is obtained by precisely measuring conditions in the step using various sensors provided in the manufacturing apparatus (which is well known to a person of ordinary skill in the art).” (Amendment, p. 13.) Based on this, the applicant then asserts, “in the data processing performed by the processor in amended Claim 1, many factors affect the calculating the effect. Thus, it is almost impossible for a person to perform calculating the effect for the plurality of data groups. Therefore, … Claim 1 does not fall under a method of organizing human action.” (Amendment, p. 13.)
	The examiner finds the applicant’s arguments, from the paragraph above, unpersuasive. The applicant’s claim 1 reciting steps being performed by a processor, is not sufficient grounds for establishing eligibility in Step 2A, Prong One. The processor is an additional element that is considered at Step 2A, Prong Two, and does not affect the determination that the claim recites abstract idea elements at Step 2A, Prong One. Further, the claim does not recite elements the applicant raises in the arguments, such as the various sensors. While such elements may be found in the specification, it is improper to import clam limitations from the specification into the claim. (See MPEP 2111.01(II).) Furthermore, while it is possible that there are scenarios wherein some of the claimed calculations cannot be performed by a person, the breadth of the claim language covers additional scenarios where the data and calculations performed thereon are so simple that a person can perform the calculations. Nothing in the claim states, suggest, or implies that only data of high complexity, or calculations of high complexity, are involved. For example, the first claimed “calculate” step could entail simply subtracting one number from another, or something along those lines. For at least these additional reasons, the 35 USC 101 rejection of the pending claims is being maintained.
	In addition, the applicant argues, “[t]he data processing of processor in amended Claim 1 cannot be characterized as concepts performed in the human mind … . Since it is almost impossible for human to perform the above series of processes by utilizing the numerous data used and acquired in the manufacturing process, the data processing of processor in amended Claim 1 is too difficult to be performed by a human mind.” (Amendment, p. 13.) The examiner notes that the “above series of processes” referred to in the argument includes the claimed “calculating an effect corresponding to the plurality of data groups, the data groups are classified into different regions based on effects,” and “a model corresponding to each regions is generated, and then as a new data group is acquired, the processor performs a simulation processing corresponding to the new data group using the model corresponding to the region in which the new data group has been grouped.” (Amendment, p. 13.)
	The examiner finds the applicant’s arguments, from the paragraph above, unpersuasive. Nothing in the claims states, suggests, or implies a level of complexity in the steps that makes them impossible for a human to perform. Giving the claims their broadest reasonable interpretation, the claimed “calculate” steps could simply involve performing rudimentary math on number values. The classifying of data groups into different region could simply involve putting number values on a number line. The claimed “model” could simply be an individual’s understanding of how a system works, gained through experience, and making predictions based on that understanding would be a “simulation.” These are but a few examples of simple concepts the claimed steps could cover. For at least these additional reasons, the 35 USC 101 rejection of the pending claims is being maintained.
	Regarding Step 2B of the eligibility analysis, the applicant argues, “amended Claim 1 recites additional elements that amount to significantly more than the judicial exception … . Specifically, the features of ‘calculating an effect for a step corresponding to a data group, grouping data groups having the same effect into a region, and calculating an analysis result specifying the region’ in amended Claim 1 are not disclosed or suggested in prior arts (e.g., Li, Kumar). (Amendment, pp. 13 and 14.)
	The examiner finds the applicant’s arguments, from the paragraph above, unpersuasive. Contrary to the applicant’s assertions, it appears that the elements of claim 1 are taught by the prior art (e.g., Li and Kumar). Additionally, the finding of ineligibility is based on multiple ineligibility criteria from MPEP 2106.05, and is not based solely on the additional elements of the claims being well-understood, routine, and conventional. For at least these additional reasons, the 35 USC 101 rejection of the pending claims is being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624